[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit

No. 98-1125

CUMBERLAND FARMS, INC., ET AL.,

Plaintiffs, Appellees,

          v.

  STANLEY R. COHEN,

Defendant, Appellant.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Joseph L. Tauro, U.S. District Judge]

        Before

Torruella, Chief Judge,
Stahl and Lynch, Circuit Judges.

Stanley R. Cohen for appellant.
Alan P. Jurista for appellees.

May 18, 1999

Per curiam.  This is an interlocutory appeal of a "Second
Order of Contempt" issued against defendant-appellant Stanley R.
Cohen on December 15, 1997.  By order dated March 24, 1998, we
suggested that Cohen bring to the district court's attention the
fact that he had filed a Chapter 7 bankruptcy petition so that the
court might consider whether the automatic stay prescribed in 11
U.S.C.  362 precluded enforcement of either the December 15, 1997
contempt order or a subsequent order commanding that Cohen be
incarcerated until he purge himself of his contempt.  In our March
24, 1998 order, we also directed the district court to notify us
"[i]f either the contempt order or the incarceration order is
vacated . . . ."
On March 28, 1998, Cohen moved the district court to
vacate the order of contempt and to order his immediate release
from incarceration.  On June 11, 1998, the court allowed the motion
and ordered that Cohen be immediately released from prison. 
Subsequently, the court denied plaintiff Cumberland Farms, Inc.'s
Fed. R. Civ. P. 60 motion for limited relief from its June 11, 1998
order.  Yet the court never notified us that it had vacated the
contempt order that is the subject of this appeal.  We noticed said
vacatur only after examining the district court record following
oral argument.
The vacatur of the contempt order Cohen appeals from
having now come to our attention, we dismiss this appeal as moot.
Appeal dismissed.  No costs.